



Exhibit 10.1
AMENDED AND RESTATED
ICU MEDICAL, INC. 2011 STOCK INCENTIVE PLAN
1.Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel, to provide additional incentives to Employees,
Directors and Consultants and to promote the success of the Company’s business.
The Plan amends and restates in its entirety the ICU Medical, Inc. 2011 Stock
Incentive Plan, as amended (the “Original Plan”).


2.Definitions. The following definitions shall apply as used herein and in the
individual Award Agreements except as defined otherwise in an individual Award
Agreement. In the event a term is separately defined in an individual Award
Agreement, such definition shall supersede the definition contained in this
Section 2.


(a)“Administrator” means the Board or any of the Committees appointed to
administer the Plan.


(b)“Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 promulgated under the Exchange Act.


(c)“Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of federal securities laws, state corporate
and securities laws, the Code, the rules of any applicable stock exchange or
national market system, and the rules of any non-U.S. jurisdiction applicable to
Awards granted to residents therein.


(d)“Assumed” means that pursuant to a Corporate Transaction or Change in Control
either (i) the Award is expressly affirmed by the Company or (ii) the
contractual obligations represented by the Award are expressly assumed (and not
simply by operation of law) by the successor entity or its Parent in connection
with the transaction with appropriate adjustments to the number and type of
securities of the successor entity or its Parent subject to the Award and the
exercise or purchase price thereof which at least preserves the compensation
element of the Award existing at the time of the transaction as determined in
accordance with the instruments evidencing the agreement to assume the Award.


(e)“Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit or other right or benefit under the
Plan.


(f)“Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.


(g)“Board” means the Board of Directors of the Company.


(h)“Cause” means, with respect to the termination by the Company or a Related
Entity of the Grantee’s Continuous Service, that such termination is for “Cause”
as such term (or word of like import) is expressly defined in a then-effective
written agreement between the Grantee and the Company or such Related Entity, or
in the absence of such then-effective written agreement and definition, is based
on, in the determination of the Administrator, the Grantee’s: (i) performance of
any act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct or material
breach of any agreement with the Company or a Related Entity; or
(iii) commission of a crime involving dishonesty, breach of trust, or physical
or emotional harm to any person; provided, however, that with regard to any
agreement that defines “Cause” on the occurrence of or in connection with a
Corporate Transaction or a Change in Control, such definition of “Cause” shall
not apply until a Corporate Transaction or a Change in Control actually occurs.


(i)“Change in Control” means:


(i)With respect to an Award granted prior to the Effective Date, a “Change in
Control” as defined in the Original Plan; and


(ii)With respect to an Award granted on or after the Effective Date, a change in
ownership or control of the Company effected through either of the following
transactions:


(A)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d-3 promulgated under





--------------------------------------------------------------------------------





the Exchange Act) 50% or more of either (A) the then-outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection, the following acquisitions shall not constitute a Change in Control:
(i) any acquisition from the Company, (ii) any acquisition by the Company, (iii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iv)
any acquisition by any corporation pursuant to a transaction which complies with
all of clauses (A), (B) and (C) of subsection (c) of this section; or


(B)individuals who, as of the date hereof, constitute the members of the Board
(the “Incumbent Directors”) ceasing for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election or nomination for election
by the Company’s stockholders was approved by a vote of at least a majority of
the Incumbent Directors then in office shall be deemed to be an Incumbent
Director (except that this proviso shall not apply to any individual whose
initial election as a director occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board); or


(C)the consummation of a reorganization, merger or consolidation involving the
Company or a sale or other disposition of all or substantially all of the assets
of the Company (a “Business Combination”), unless, immediately following such
Business Combination, each of the following three conditions is satisfied: (A)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, respectively, of the
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more subsidiaries)(such resulting or acquiring corporation is
referred to as the “Acquiring Corporation”) in substantially the same
proportions, relative to one another, as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, respectively, (B) no Person (excluding
the Acquiring Corporation or any employee benefit plan (or related trust)
maintained or sponsored by the Company or the Acquiring Corporation)
beneficially owns, directly or indirectly, 50% or more of the then-outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding voting securities of such corporation (except to
the extent that such ownership existed prior to the Business Combination) and
(C) a majority of the members of the board of directors of the Acquiring
Corporation were Incumbent Directors at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or


(D)approval of the stockholders of the Company of a complete liquidation or
dissolution of the Company.


Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award (or portion of any Award) that provides for the
deferral of compensation that is subject to Section 409A of the Code, to the
extent required to avoid the imposition of additional taxes under Section 409A
of the Code, the transaction or event described in subsection (A), (B), (C) or
(D) with respect to such Award (or portion thereof) shall only constitute a
Change in Control for purposes of the payment timing of such Award if such
transaction also constitutes a “change in control event,” as defined in Treasury
Regulation Section 1.409A-3(i)(5).
(j)“Code” means the Internal Revenue Code of 1986, as amended.


(k)“Committee” means any committee composed of members of the Board appointed by
the Board to administer the Plan.


(l)“Common Stock” means the common stock of the Company.


(m)“Company” means ICU Medical, Inc., a Delaware corporation, or any successor
entity that assumes the Plan in connection with a Change in Control.





--------------------------------------------------------------------------------





(n)“Consultant” means any person (other than an Employee or a Director, solely
with respect to rendering services in such person’s capacity as a Director) who
is engaged by the Company or any Related Entity to render consulting or advisory
services to the Company or such Related Entity.


(o)“Continuing Directors” means members of the Board who either (i) have been
Board members continuously for a period of at least twelve (12) months or
(ii) have been Board members for less than twelve (12) months and were elected
or nominated for election as Board members by at least a majority of the Board
members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.


(p)“Continuous Service” means that the provision of services to the Company or a
Related Entity in any capacity of Employee, Director or Consultant is not
interrupted or terminated. In jurisdictions requiring notice in advance of an
effective termination as an Employee, Director or Consultant, Continuous Service
shall be deemed terminated upon the actual cessation of providing services to
the Company or a Related Entity notwithstanding any required notice period that
must be fulfilled before a termination as an Employee, Director or Consultant
can be effective under Applicable Laws. A Grantee’s Continuous Service shall be
deemed to have terminated either upon an actual termination of Continuous
Service or upon the entity for which the Grantee provides services ceasing to be
a Related Entity. Continuous Service shall not be considered interrupted in the
case of (i) any approved leave of absence, (ii) transfers among the Company, any
Related Entity, or any successor, in any capacity of Employee, Director or
Consultant, or (iii) any change in status as long as the individual remains in
the service of the Company or a Related Entity in any capacity of Employee,
Director or Consultant (except as otherwise provided in the Award Agreement).
Notwithstanding the foregoing, except as otherwise determined by the
Administrator, in the event of any spin-off of a Related Entity, service as an
Employee, Director or Consultant for such Related Entity following such spin-off
shall be deemed to be Continuous Service for purposes of the Plan and any Award
under the Plan. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave. For purposes of each Incentive
Stock Option granted under the Plan, if such leave exceeds three (3) months, and
reemployment upon expiration of such leave is not guaranteed by statute or
contract, then the Incentive Stock Option shall be treated as a Non-Qualified
Stock Option on the day three (3) months and one (1) day following the
expiration of such three (3) month period.


(q)“Corporate Transaction” means any of the following transactions; provided,
however, that the Administrator shall determine under parts (iv) and (v) whether
multiple transactions are related, and its determination shall be final, binding
and conclusive:


(i)a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;


(ii)the sale, transfer or other disposition of all or substantially all of the
assets of the Company;


(iii)the complete liquidation or dissolution of the Company;


(iv)any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but (A) the shares
of Common Stock outstanding immediately prior to such merger are converted or
exchanged by virtue of the merger into other property, whether in the form of
securities, cash or otherwise, or (B) in which securities possessing more than
forty percent (40%) of the total combined voting power of the Company’s
outstanding securities are transferred to a person or persons different from
those who held such securities immediately prior to such merger or the initial
transaction culminating in such merger, but excluding any such transaction or
series of related transactions that the Administrator determines shall not be a
Corporate Transaction; or


(v)acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d‑3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.


(r)“Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.


(s)“Director” means a member of the Board or the board of directors of any
Related Entity.


(t)“Disability” means as defined under the long-term disability policy of the
Company or the Related Entity to which the Grantee provides services regardless
of whether the Grantee is covered by such policy. If the Company or the





--------------------------------------------------------------------------------





Related Entity to which the Grantee provides services does not have a long-term
disability plan in place, “Disability” means that a Grantee is unable to carry
out the responsibilities and functions of the position held by the Grantee by
reason of any medically determinable physical or mental impairment for a period
of not less than ninety (90) consecutive days. A Grantee will not be considered
to have incurred a Disability unless he or she furnishes proof of such
impairment sufficient to satisfy the Administrator in its discretion.


(u)“Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.


(v)“Effective Date” means, for purposes of the Plan (as amended and restated),
the date on which the Plan is approved by the Company’s stockholders; provided,
however, that solely for purposes of the last sentence of Section 12, the
Effective Date shall be the date on which the Plan (as amended and restated) is
adopted by the Board, subject to approval of the Plan (as amended and restated)
by the Company’s stockholders. Notwithstanding the foregoing, the Original Plan
shall remain in effect on its existing terms unless and until the Plan (as
amended and restated) is approved by the Company’s stockholders.


(w)“Employee” means any person, including an Officer or Director, who is in the
employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a Director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.


(x)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(y)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;


(ii)If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, its
Fair Market Value shall be the closing sales price for such stock as quoted on
such system or by such securities dealer on the date of determination, but if
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or


(iii)In the absence of an established market for the Common Stock of the type
described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.


(z)“Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.


(aa)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.


(aa)“Non-Qualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


(ab)“Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.


(ac)“Option” means an option to purchase Shares pursuant to an Award Agreement
granted under the Plan.


(ad)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(ae)“Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.





--------------------------------------------------------------------------------







(af)“Plan” means this Amended and Restated 2011 Stock Incentive Plan.


(ag)“Related Entity” means any Parent or Subsidiary of the Company.


(ah)“Replaced” means that pursuant to a Change in Control or Corporate
Transaction the Award is replaced with a comparable stock award or a cash
incentive program of the Company, the successor entity (if applicable) or Parent
of either of them which preserves the compensation element of such Award
existing at the time of the transaction and provides for subsequent payout in
accordance with the same (or a more favorable) vesting schedule applicable to
such Award. The determination of Award comparability shall be made by the
Administrator and its determination shall be final, binding and conclusive.


(ai)“Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.


(aj)“Restricted Stock Units” means an Award which may be earned in whole or in
part upon the passage of time or the attainment of performance criteria
established by the Administrator and which may be settled for cash, Shares or
other securities or a combination of cash, Shares or other securities as
established by the Administrator.


(ak)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.


(al)“SAR” means a stock appreciation right entitling the Grantee to Shares or
cash compensation, as established by the Administrator, measured by appreciation
in the value of Common Stock.


(am)“Share” means a share of the Common Stock.


(an)“Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.


3.Stock Subject to the Plan.


(a)Subject to the provisions of Section 10, below, the maximum aggregate number
of Shares which may be issued pursuant to all Awards (including Incentive Stock
Options) is equal to the sum of [4,004,510] Shares (the “Share Limit”). The
maximum aggregate number of Shares which may be issued pursuant to all Awards of
Incentive Stock Options is [4,004,510] Shares. Notwithstanding the foregoing,
any Shares covered by Awards other than Options and SARs shall be counted
against the limit set forth herein as 2.09 Shares for every one (1) Share issued
in connection with such Award (and shall be counted as 2.09 Shares for every
one (1) Share returned or deemed not have been issued from the Plan pursuant to
Section 3(b) below in connection with Awards other than Options and SARs). SARs
payable in Shares shall reduce the maximum aggregate number of Shares which may
be issued under the Plan only by the gross number of actual Shares issued to the
Grantee upon exercise of the SAR. The Shares to be issued pursuant to Awards may
be authorized, but unissued, or reacquired Common Stock.


(b)Any Shares covered by an Award (or portion of an Award) which is forfeited,
canceled or expires (whether voluntarily or involuntarily) shall be deemed not
to have been issued for purposes of determining the maximum aggregate number of
Shares which may be issued under the Plan. Shares that actually have been issued
under the Plan pursuant to an Award shall not be returned to the Plan and shall
not become available for future issuance under the Plan, except that if unvested
Shares are forfeited, or repurchased by the Company at the lower of their
original purchase price or their Fair Market Value at the time of repurchase,
such Shares shall become available for future grant under the Plan.
Notwithstanding anything to the contrary contained herein: (i) Shares tendered
or withheld in payment of an Option exercise price shall not be returned to the
Plan and shall not become available for future issuance under the Plan;
(ii) Shares withheld by the Company to satisfy any tax withholding obligation
shall not be returned to the Plan and shall not become available for future
issuance under the Plan; (iii) all Shares covered by the portion of an SAR that
is exercised (whether or not Shares are actually issued to the Grantee upon
exercise of the SAR) shall be considered issued pursuant to the Plan; and (iv)
Shares purchased on the open market by the Company with the cash proceeds
received from the exercise of Options shall not be returned to the Plan and
shall not become available for future issuance under the Plan.


4.Administration of the Plan.


(a)Plan Administrator.







--------------------------------------------------------------------------------





(i)Administration with Respect to Directors and Officers. With respect to grants
of Awards to Directors or Employees who are also Officers or Directors of the
Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b‑3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.


(ii)Administration with Respect to Consultants and Other Employees. With respect
to grants of Awards to Employees or Consultants who are neither Directors nor
Officers of the Company, the Plan shall be administered by (A) the Board or
(B) a Committee designated by the Board, which Committee shall be constituted in
such a manner as to satisfy the Applicable Laws. Once appointed, such Committee
shall continue to serve in its designated capacity until otherwise directed by
the Board. The Board may authorize one or more Officers to grant such Awards and
may limit such authority as the Board determines from time to time.


(iii)Administration with Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a Committee (or
subcommittee of a Committee) which is comprised solely of two or more Directors
eligible to serve on a committee making Awards intended to qualify as
Performance-Based Compensation. In the case of such Awards granted to Covered
Employees, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee or subcommittee.


(iv)Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.


(b)Powers of the Administrator. Subject to Applicable Laws and the provisions of
the Plan (including any other powers given to the Administrator hereunder), and
except as otherwise provided by the Board, the Administrator shall have the
authority, in its discretion:


(i)to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;


(ii)to determine whether and to what extent Awards are granted hereunder;


(iii)to determine the number of Shares or the amount of other consideration to
be covered by each Award granted hereunder;


(iv)to approve forms of Award Agreements for use under the Plan;


(v)to determine the terms and conditions of any Award granted hereunder;


(vi)to amend the terms of any outstanding Award granted under the Plan, provided
that (A) any amendment that would adversely affect the Grantee’s rights under an
outstanding Award shall not be made without the Grantee’s written consent;
provided, however, that an amendment or modification that may cause an Incentive
Stock Option to become a Non-Qualified Stock Option shall not be treated as
adversely affecting the rights of the Grantee, (B) the reduction of the exercise
price of any Option awarded under the Plan and the base appreciation amount of
any SAR awarded under the Plan shall be subject to stockholder approval and
(C) canceling an Option or SAR at a time when its exercise price or base
appreciation amount (as applicable) exceeds the Fair Market Value of the
underlying Shares, in exchange for cash or for another Option, SAR, Restricted
Stock or other Award shall be subject to stockholder approval, unless the
cancellation and exchange occurs in connection with a Corporate Transaction or
Change in Control. Notwithstanding the foregoing, canceling an Option or SAR in
exchange for another Option, SAR, Restricted Stock or other Award with an
exercise price, purchase price or base appreciation amount (as applicable) that
is equal to or greater than the exercise price or base appreciation amount (as
applicable) of the original Option or SAR shall not be subject to stockholder
approval;


(vii)to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of award or Award Agreement, granted pursuant to
the Plan;


(viii)to grant Awards to Employees, Directors and Consultants employed outside
the United States on such terms and conditions different from those specified in
the Plan as may, in the judgment of the Administrator, be necessary or desirable
to further the purpose of the Plan; and





--------------------------------------------------------------------------------







(ix)to take such other action, not inconsistent with the terms of the Plan, as
the Administrator deems appropriate.


The express grant in the Plan of any specific power to the Administrator shall
not be construed as limiting any power or authority of the Administrator,
provided that the Administrator may not exercise any right or power reserved to
the Board. Any decision made, or action taken, by the Administrator in
connection with the administration of this Plan shall be final, conclusive and
binding on all persons having an interest in the Plan.
(c)Indemnification. In addition to such other rights of indemnification as they
may have as members of the Board or as Officers or Employees of the Company or a
Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all
reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to defend the same.


5.Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time.


6.Terms and Conditions of Awards.


(a)Types of Awards. The Administrator is authorized under the Plan to award any
type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such Awards include, without
limitation, Options, SARs, sales or bonuses of Restricted Stock, Restricted
Stock Units or Dividend Equivalent Rights, and an Award may consist of one such
security or benefit, or two (2) or more of them in any combination or
alternative; provided, however, that a Dividend Equivalent Right may not be
granted or payable with respect to an Option or SAR.


(b)Designation of Award. Each Award shall be designated in the Award Agreement.
In the case of an Option, the Option shall be designated as either an Incentive
Stock Option or a Non-Qualified Stock Option. However, notwithstanding such
designation, an Option will qualify as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) of the Code
is not exceeded. The $100,000 limitation of Section 422(d) of the Code is
calculated based on the aggregate Fair Market Value of the Shares subject to
Options designated as Incentive Stock Options which become exercisable for the
first time by a Grantee during any calendar year (under all plans of the Company
or any Parent or Subsidiary of the Company). For purposes of this calculation,
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares shall be determined as of
the grant date of the relevant Option. In the event that the Code or the
regulations promulgated thereunder are amended after the Effective Date to
provide for a different limit on the Fair Market Value of Shares permitted to be
subject to Incentive Stock Options, then such different limit will be
automatically incorporated herein and will apply to any Options granted after
the effective date of such amendment.


(c)Conditions of Award.


(i)Subject to the terms of the Plan, the Administrator shall determine the
provisions, terms and conditions of each Award including, but not limited to,
the Award vesting schedule, repurchase provisions, rights of first refusal,
forfeiture provisions, form of payment (cash, Shares or other consideration)
upon settlement of the Award, payment contingencies, and satisfaction of any
performance criteria. The performance criteria established by the Administrator
may be based on any one of, or combination of, the following: (i) change in
share price; (ii) operating earnings, operating profit margins, earnings before
interest, taxes, depreciation, or amortization, net earnings, earnings per share
(basic or diluted) or other measure of earnings;





--------------------------------------------------------------------------------





(iii) total stockholder return; (iv) operating margin; (v) gross margin;
(vi) balance sheet performance, including debt, long- or short-term, inventory,
accounts payable or receivable, working capital, or shareholders’ equity;
(vii) return measures, including return on invested capital, sales, assets or
equity; (viii) days’ sales outstanding; (ix) operating income; (x) net operating
income; (xi) pre-tax profit; (xii) cash flow, including cash flow from
operations, investing, or financing activities, before or after dividends,
investments or capital expenditures; (xiii) revenue; (xiv) expenses, including
cost of goods sold, operating expenses, marketing and administrative expense,
research and development, restructuring or other special or unusual items,
interest, tax expense or other measures of savings; (xv) earnings before
interest, taxes and depreciation; (xvi) economic value created or added;
(xvii) market share; (xviii) sales or net sales; (xix) sales or net sales of
particular products; (xx) gross profits; (xxi) net income; (xxii) inventory
turns; (xxiii) revenue per employee; and (xxiv) implementation or completion of
critical projects involving acquisitions, divestitures, process improvements,
product or production quality, attainment of other strategic objectives relating
to market penetration, geographic expansion, product development, regulatory or
quality performance, innovation or research goals. The performance criteria may
be applicable to the Company, Related Entities and/or any individual business
units of the Company or any Related Entity. Partial achievement of the specified
criteria may result in a payment or vesting corresponding to the degree of
achievement as specified in the Award Agreement. In addition, the performance
criteria shall be calculated in accordance with generally accepted accounting
principles, but excluding the effect (whether positive or negative) of any
change in accounting standards and any extraordinary, unusual or nonrecurring
item, as determined by the Administrator, occurring after the establishment of
the performance criteria applicable to the Award intended to be
performance-based compensation. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of performance criteria in order to prevent the dilution or
enlargement of the Grantee’s rights with respect to an Award intended to be
performance-based compensation.


(ii)The Administrator, in its sole discretion, may provide for inclusion or
exclusion of the impact of an event or occurrence which the Administrator
determines should appropriately be excluded, including (i) restructurings,
discontinued operations, special items, and other unusual, infrequently
occurring or non-recurring charges, events or items; (ii) asset sales or
write-downs; (iii) litigation or claim judgments or settlements; (iv)
acquisitions or divestitures; (v) reorganization or change in the corporate
structure or capital structure of the Company; (vi) an event either not directly
related to the operations of the Company, Subsidiary, division, business segment
or business unit or not within the reasonable control of management; (vii)
foreign exchange gains and losses; (viii) a change in the fiscal year of the
Company; (ix) the refinancing or repurchase of bank loans or debt securities;
(x) unbudgeted capital expenditures; (xi) the issuance or repurchase of equity
securities and other changes in the number of outstanding shares; (xii)
conversion of some or all of convertible securities to Common Stock; (xiii) any
business interruption event; (xiv) changes in pricing; (xv) changes in foreign
currency exchange rates; (xvi) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles; (xvii)
gains and losses that are treated as unusual in nature or that occur
infrequently under Accounting Standards Codification Topic 225; or (xviii) the
effect of changes in other laws or regulatory rules affecting reported results.


(d)Acquisitions and Other Transactions. The Administrator may issue Awards under
the Plan in settlement, assumption or substitution for, outstanding awards or
obligations to grant future awards in connection with the Company or a Related
Entity acquiring another entity, an interest in another entity or an additional
interest in a Related Entity whether by merger, stock purchase, asset purchase
or other form of transaction, and any Shares subject to such Awards will not
count against the Share Limit.


(e)Deferral of Award Payment. To the extent consistent with Applicable Laws, the
Administrator may establish one or more programs under the Plan to permit
selected Grantees the opportunity to elect to defer receipt of consideration
upon vesting, exercise of an Award, satisfaction of performance criteria, or
other event that absent the election would entitle the Grantee to payment or
receipt of Shares or other consideration under an Award. The Administrator may
establish the election procedures, the timing of such elections, the mechanisms
for payments of, and accrual of interest or other earnings, if any, on amounts,
Shares or other consideration so deferred, and such other terms, conditions,
rules and procedures that the Administrator deems advisable for the
administration of any such deferral program.


(f)Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.


(g)Individual Limitations on Awards.


(i)Individual Limit for Options and SARs. The maximum number of Shares with
respect to which Options and SARs may be granted to any Grantee in any calendar
year shall be five hundred thousand (500,000) Shares. The foregoing limitation
shall be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below. To the extent required by
Section 162(m) of the Code or the regulations thereunder, in applying the
foregoing





--------------------------------------------------------------------------------





limitation with respect to a Grantee, if any Option or SAR is canceled, the
canceled Option or SAR shall continue to count against the maximum number of
Shares with respect to which Options and SARs may be granted to the Grantee. For
this purpose, the repricing of an Option (or in the case of a SAR, the base
amount on which the stock appreciation is calculated is reduced to reflect a
reduction in the Fair Market Value of the Common Stock) shall be treated as the
cancellation of the existing Option or SAR and the grant of a new Option or SAR.


(ii)Individual Limit for Restricted Stock and Restricted Stock Units. For awards
of Restricted Stock and Restricted Stock Units that are intended to be
Performance-Based Compensation, the maximum number of Shares with respect to
which such Awards may be granted to any Grantee in any calendar year shall be
two hundred fifty thousand (250,000) Shares. The foregoing limitation shall be
adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below.


(iii)Director Award Limit. Notwithstanding any provision to the contrary in the
Plan, the sum of any cash compensation and the grant date fair value (determined
as of the date of the grant under Financial Accounting Standards Board
Accounting Standards Codification Topic 718, or any successor thereto) of all
Awards granted under the Plan to a non-employee Director during any calendar
year shall not exceed the amount equal to $750,000.


(h)Deferral. If the vesting or receipt of Shares under an Award is deferred to a
later date, any amount (whether denominated in Shares or cash) paid in addition
to the original number of Shares subject to such Award will not be treated as an
increase in the number of Shares subject to the Award if the additional amount
is based either on a reasonable rate of interest or on one or more predetermined
actual investments such that the amount payable by the Company at the later date
will be based on the actual rate of return of a specific investment (including
any decrease as well as any increase in the value of an investment).


(i)Early Exercise. The Award Agreement may, but need not, include a provision
whereby the Grantee may elect at any time while an Employee, Director or
Consultant to exercise any part or all of the Award prior to full vesting of the
Award. Any unvested Shares received pursuant to such exercise may be subject to
a repurchase right in favor of the Company or a Related Entity or to any other
restriction the Administrator determines to be appropriate.


(j)Term of Award. The term of each Option and SAR shall be the term stated in
the Award Agreement, provided, however, that the term of any Award shall be no
more than ten (10) years from the date of grant thereof. However, in the case of
an Incentive Stock Option granted to a Grantee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the term of the Incentive Stock Option shall be five (5) years from the
date of grant thereof or such shorter term as may be provided in the Award
Agreement. Notwithstanding the foregoing, the specified term of any Award shall
not include any period for which the Grantee has elected to defer the receipt of
the Shares or cash issuable pursuant to the Award.


(k)Transferability of Awards. Incentive Stock Options may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner other than by
will or by the laws of descent or distribution and may be exercised, during the
lifetime of the Grantee, only by the Grantee. Other Awards shall be transferable
(i) by will and by the laws of descent and distribution and (ii) during the
lifetime of the Grantee, to the extent and in the manner authorized by the
Administrator but only to the extent such transfers are made to family members,
to family trusts, to family controlled entities, to charitable organizations,
and pursuant to domestic relations orders or agreements, in all cases without
payment for such transfers to the Grantee. Notwithstanding the foregoing, the
Grantee may designate one or more beneficiaries of the Grantee’s Award, in the
event of the Grantee’s death, on a beneficiary designation form provided by the
Administrator.


(l)Time of Granting Awards. The date of grant of an Award shall for all purposes
be the date on which the Administrator makes the determination to grant such
Award, or such other later date as is determined by the Administrator.


(m)Dividend and Dividend Equivalent Rights. Dividends and Dividend Equivalent
Rights with respect to an Award shall only be paid to the Grantee to the extent
that the applicable vesting conditions are subsequently satisfied and the Award
vests.


(n)Award Vesting Limitations. Notwithstanding any other provision of the Plan to
the contrary, but subject to Section 11, Awards granted under the Plan on or
after the Effective Date shall vest no earlier than the first anniversary of the
date the Award is granted; provided, however, that, notwithstanding the
foregoing, Awards that result in the issuance of an aggregate of up to 5% of the
Shares available pursuant to Section 3.1(a) as of the Effective Date may be
granted to any one or more Grantees without respect to such minimum vesting
provisions. Nothing in this Section 6(n) shall preclude the Administrator from
taking action, in its sole discretion, to accelerate the vesting of any Award in
connection with or following a Grantee’s death, disability, termination of
Continuous Service or the consummation of a Change in Control.





--------------------------------------------------------------------------------





7.Award Exercise or Purchase Price, Consideration and Taxes.


(a)Exercise or Purchase Price. The exercise or purchase price, if any, for an
Award shall be as follows:


(i)In the case of an Incentive Stock Option:


(A)granted to an Employee who, at the time of the grant of such Incentive Stock
Option owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or


(B)granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.


(ii)In the case of a Non-Qualified Stock Option, the per Share exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value per
Share on the date of grant.


(iii)In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.


(iv)In the case of SARs, the base appreciation amount shall not be less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.


(v)In the case of other Awards, such price as is determined by the
Administrator.


(vi)Notwithstanding the foregoing provisions of this Section 7(a), in the case
of an Award issued pursuant to Section 6(d), above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.


(b)Consideration. Subject to Applicable Laws, the consideration to be paid for
the Shares to be issued upon exercise or purchase of an Award, including the
method of payment, shall be determined by the Administrator. In addition to any
other types of consideration the Administrator may determine, the Administrator
is authorized to accept as consideration for Shares issued under the Plan the
following, provided that the portion of the consideration equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:


(i)cash;


(ii)check;


(iii)surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate exercise
price of the Shares as to which said Award shall be exercised;


(iv)with respect to Options, payment through a broker-dealer sale and remittance
procedure pursuant to which the Grantee (A) shall provide written instructions
to a Company-designated brokerage firm to effect the immediate sale of some or
all of the purchased Shares and remit to the Company sufficient funds to cover
the aggregate exercise price payable for the purchased Shares and (B) shall
provide written directives to the Company to deliver the certificates for the
purchased Shares directly to such brokerage firm in order to complete the sale
transaction;


(v)with respect to Options, payment through a “net exercise” such that, without
the payment of any funds, the Grantee may exercise the Option and receive the
net number of Shares equal to (i) the number of Shares as to which the Option is
being exercised, multiplied by (ii) a fraction, the numerator of which is the
Fair Market Value per Share (on such date as is determined by the Administrator)
less the Exercise Price per Share, and the denominator of which is such Fair
Market Value per Share (the number of net Shares to be received shall be rounded
down to the nearest whole number of Shares); or


(vi)any combination of the foregoing methods of payment.





--------------------------------------------------------------------------------





The Administrator may at any time or from time to time, by adoption of or by
amendment to the standard forms of Award Agreement described in
Section 4(b)(iv), or by other means, grant Awards which do not permit all of the
foregoing forms of consideration to be used in payment for the Shares or which
otherwise restrict one or more forms of consideration.


(c)Taxes. No Shares shall be delivered under the Plan to any Grantee or other
person until such Grantee or other person has made arrangements acceptable to
the Administrator for the satisfaction of any non-U.S., federal, state, or local
income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares. Upon exercise or
vesting of an Award, the Company shall withhold or collect from the Grantee an
amount sufficient to satisfy such tax obligations, including, but not limited
to, by surrender of the whole number of Shares covered by the Award sufficient
to satisfy the minimum applicable tax withholding obligations incident to the
exercise or vesting of an Award (reduced to the lowest whole number of Shares if
such number of Shares withheld would result in withholding a fractional Share
with any remaining tax withholding settled in cash).


8.Exercise of Award.


(a)Procedure for Exercise; Rights as a Stockholder.


(i)Any Award granted hereunder shall be exercisable at such times and under such
conditions as determined by the Administrator under the terms of the Plan and
specified in the Award Agreement.


(ii)An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised has been made, including, to the
extent selected, use of the broker-dealer sale and remittance procedure to pay
the purchase price as provided in Section 7(b)(iv).


(b)Exercise of Award Following Termination of Continuous Service.


(i)An Award may not be exercised after the termination date of such Award set
forth in the Award Agreement and may be exercised following the termination of a
Grantee’s Continuous Service only to the extent provided in the Award Agreement.


(ii)Where the Award Agreement permits a Grantee to exercise an Award following
the termination of the Grantee’s Continuous Service for a specified period, the
Award shall terminate to the extent not exercised on the last day of the
specified period or the last day of the original term of the Award, whichever
occurs first.


(iii)Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.


9.Conditions upon Issuance of Shares.


(a)If at any time the Administrator determines that the delivery of Shares
pursuant to the exercise, vesting or any other provision of an Award is or may
be unlawful under Applicable Laws, the vesting or right to exercise an Award or
to otherwise receive Shares pursuant to the terms of an Award shall be suspended
until the Administrator determines that such delivery is lawful and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws.


(b)As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required by any Applicable
Laws.


10.Adjustments upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company and Section 11 hereof, the number of Shares
covered by each outstanding Award, and the number of Shares which have been
authorized for issuance under the Plan but as to which no Awards have yet been
granted or which have been returned to the Plan, the exercise or purchase price
of each such outstanding Award, the maximum number of Shares with respect to
which Awards may be granted as incentive stock options or to any Grantee in any
calendar year, as well as any other terms that the Administrator determines
require adjustment, [shall / may] be proportionately adjusted for (i) any
increase or decrease in the number of issued





--------------------------------------------------------------------------------





Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” In the event
of any distribution of cash or other assets to stockholders other than a normal
cash dividend, the Administrator shall also make such adjustments as provided in
this Section 10 or substitute, exchange or grant Awards to effect such
adjustments (collectively “adjustments”). Any such adjustments to outstanding
Awards will be effected in a manner that precludes the enlargement of rights and
benefits under such Awards. In connection with the foregoing adjustments, the
Administrator may, in its discretion, prohibit the exercise of Awards or other
issuance of Shares, cash or other consideration pursuant to Awards during
certain periods of time. Except as the Administrator determines, no issuance by
the Company of shares of any class, or securities convertible into shares of any
class, shall affect, and no adjustment by reason hereof shall be made with
respect to, the number or price of Shares subject to an Award.


11.Corporate Transactions and Changes in Control.


(a)With respect to Awards granted prior to the Effective Date:


(i)Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.


(ii)Acceleration of Award upon Corporate Transaction or Change in Control.


(A)Corporate Transaction. Except as provided otherwise in an individual Award
Agreement, in the event of a Corporate Transaction, for the portion of each
Award that is neither Assumed nor Replaced, such portion of the Award shall
automatically become fully vested and exercisable and be released from any
repurchase or forfeiture rights (other than repurchase rights exercisable at
Fair Market Value) for all of the Shares (or other consideration) at the time
represented by such portion of the Award, immediately prior to the specified
effective date of such Corporate Transaction, provided that the Grantee’s
Continuous Service has not terminated prior to such date.


(B)Change in Control. Except as provided otherwise in an individual Award
Agreement, in the event of a Change in Control (other than a Change in Control
which also is a Corporate Transaction), each Award which is at the time
outstanding under the Plan automatically shall become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at Fair Market Value), immediately prior to the
specified effective date of such Change in Control, for all of the Shares (or
other consideration) at the time represented by such Award, provided that the
Grantee’s Continuous Service has not terminated prior to such date.


(b)With respect to Awards granted on or after the Effective Date, if a Change in
Control occurs and a Participant’s outstanding Awards are not Assumed or
Replaced by the surviving or successor entity in such Change in Control, in any
case, as determined by the Administrator, then immediately prior to the Change
in Control such outstanding Awards, to the extent not Assumed or Replaced, shall
become fully vested and, as applicable, exercisable and shall be deemed
exercised or canceled in exchange for payment of the transaction consideration
(net of any applicable exercise or purchase price due) immediately prior to the
consummation of such transaction, and all forfeiture, repurchase and other
restrictions on such Awards shall lapse immediately prior to such transaction.
If an Award vests and, as applicable, is exercised or canceled and paid out in
lieu of being Assumed or Replaced in connection with a Change in Control, the
Award shall terminate upon the Change in Control.


(c)Effect of Acceleration on Incentive Stock Options. Any Incentive Stock Option
accelerated under this Section 11 in connection with a Corporate Transaction or
Change in Control shall remain exercisable as an Incentive Stock Option under
the Code only to the extent the $100,000 dollar limitation of Section 422(d) of
the Code is not exceeded.


12.Effective Date and Term of Plan. The Plan (as amended and restated) shall
become effective upon the Effective Date. The Plan (as amended and restated)
shall continue in effect for a term of ten (10) years from the Effective Date.







--------------------------------------------------------------------------------





13.Amendment, Suspension or Termination of the Plan.


(a)The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would lessen the stockholder approval requirements of
Section 4(b)(vi) or this Section 13(a).


(b)No Award may be granted during any suspension of the Plan or after
termination of the Plan.


(c)No suspension or termination of the Plan (including termination of the Plan
under Section 11, above) shall adversely affect any rights under Awards already
granted to a Grantee.


14.Reservation of Shares.


(a)The Company, during the term of the Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.


(b)The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.


15.No Effect on Terms of Employment/Consulting Relationship. The Plan shall not
confer upon any Grantee any right with respect to the Grantee’s Continuous
Service, nor shall it interfere in any way with his or her right or the right of
the Company or any Related Entity to terminate the Grantee’s Continuous Service
at any time, with or without Cause including, but not limited to, Cause, and
with or without notice. The ability of the Company or any Related Entity to
terminate the employment of a Grantee who is employed at will is in no way
affected by its determination that the Grantee’s Continuous Service has been
terminated for Cause for the purposes of this Plan.


16.No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Pension Plan” or “Welfare Plan” under the Employee Retirement Income Security
Act of 1974, as amended.


17.Stockholder Approval. The Plan (as amended and restated) will be submitted
for the approval of the Company’s stockholders within twelve (12) months after
the date of the Board’s initial adoption of the Plan (as amended and restated).
Awards may be granted or awarded under the Plan (as amended and restated) and
subject to the terms and conditions of the Original Plan following the Board’s
adoption of the Plan (as amended and restated) unless and until the Plan (as
amended and restated) receives stockholder approval. Awards granted from and
after stockholder approval of the Plan (as amended and restated) will be subject
to the terms and conditions of the Plan (as amended and restated). If the Plan
(as amended and restated) is not approved by stockholders within twelve (12)
months after its adoption by the Board, then the Original Plan shall continue on
its existing terms and conditions and the Plan (as amended and restated) shall
be of no force or effect.


18.Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.


19.Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the Plan.
Except when otherwise indicated by the context, the singular shall include the
plural and the plural shall include the singular. Use of the term “or” is not
intended to be exclusive, unless the context clearly requires otherwise.





--------------------------------------------------------------------------------





20.Nonexclusivity of the Plan. Neither the adoption of the Plan (as amended and
restated) by the Board, the submission of the Plan (as amended and restated) to
the stockholders of the Company for approval, nor any provision of the Plan will
be construed as creating any limitations on the power of the Board to adopt such
additional compensation arrangements as it may deem desirable, including,
without limitation, the granting of Awards otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases.


21.Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Delaware
without regard to conflicts of laws thereof.



